Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on November 30, 2022.
Claims 1-23 are pending in the application.

Response to Arguments/Remarks
Double Patenting
Claims 1-2, 4-10, 12-17, 19-21 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 13, 15-16, and 22 of U.S. Patent No. 11,296,953 in view of Biskner US Patent Publication No. 2008/0267185.  
Applicant submitted that the double patenting rejection has been overcome by the amendment.  The prior double patenting rejection has been overcome by the amendment.  However, an updated double patenting rejection has been made in this Office action.

Claim Rejections - 35 USC § 103
Claims 1-2, 4, 6, 9-10, 12, 14, 16-17, 19, and 21 were rejected under 35 U.S.C. 103 as being unpatentable over Thubert et al. US Patent Publication No. 2019/0363976 in view of Biskner US Patent Publication No. 2008/0267185.  
The amendments to claims 1, 9, and 16 have overcome the prior rejection.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-10, 12-17, 19-21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 13, 15-16, and 22 of U.S. Patent No. 11,296,953 (“Patent ‘953”) in view of Biskner US Patent Publication No. 2008/0267185 (“Biskner”) and Debenedetti et al. US Patent Publication No. 2022/0006723 (“Debenedetti”).
As shown below, claims of Patent ‘953 substantially discloses the subject matter of the claims with the differences being obvious to one of ordinary skill in the art.
Instant Application
Patent ‘953
1. A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, cause performance of operations comprising: 
1. A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, cause performance of operations comprising: 
receiving, by an intermediate node between a source node and a destination node, a first data packet; 
determining, by an intermediate node between a source node and a destination node, a current estimated transmission time for packets being transmitted from the source node to the intermediate node; 

receiving, at the intermediate node from the source node, a data packet; 
analyzing the first data packet to determine a Quality Of Service (QoS) requirement for transmission of the first data packet; 
analyzing the data packet to determine a Quality of Service (QoS) requirement for transmission of the data packet, wherein the QoS requirement for transmission of the data packet specifies an amount of time for transmission of the data packet from the source node to the destination node; 
analyzing packet history data in a packet header of the first data packet, the packet history data describing one or more transmission properties experienced by the first data packet in transmission from the source node to the intermediate node; 
determining an estimated transmission time for the data packet from the source node to the intermediate node; 
based on at least the data packet history and the QoS requirement for transmission of the first data packet:

selecting, by the intermediate node, one or more transmission characteristics for forwarding the first data packet toward the destination node, wherein selecting the one or more transmission characteristics comprises switching from using a first transmission path comprising a first set of nodes to using a second transmission path comprising a second set of nodes that is different than the first set of nodes; and 
selecting, by the intermediate node, one or more transmission characteristics for forwarding the data packet toward the destination node based on the QoS requirement for the transmission of the data packet and the estimated transmission time for the data packet from the source node to the intermediate node; and
transmitting, by the intermediate node toward the destination node, the first data packet in accordance with the one or more transmission characteristics.
transmitting, by the intermediate node toward the destination node, the data packet in accordance with the one or more transmission characteristics, wherein the selecting the one or more transmission characteristics comprises: determining a time requirement for transmission of the data packet from the intermediate node to the destination node based on (a) the current estimated transmission time for packets being transmitted from the source node to the intermediate node and (b) the QoS requirement for transmission of the data packet; and selecting the one or more transmission characteristics based on the time requirement for transmission of the data packet from the intermediate node to the destination node.


Claims of Patent ‘953 disclose determining an estimated transmission time for the packet, which discloses analyzing packet history data describing one or more transmission properties.  However, claims of Patent ‘953 do not disclose analyzing packet history data in a packet header of the first data packet.  Biskner teaches providing packet history data in a packet header of a first data packet (para. [0029] packet header modulation to transfer information such as loss, delay, and jitter.  modifications to allow the transfer of information.  network device such as an edge network device 109 extracts and decodes the modulated stream.  para. [0040] network device determines flow statistics information, latency, delay, and jitter information.  para. [0041] header field associated with the packet in the flow is modified to include flow statistics information).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Biskner’s disclosure of providing information in the packet header for benefits of providing transfer of various types of statistic information to detect changes in topology while avoiding insertion of new fields (para. [0022],[0025]).
Claims of Patent ‘953 do not disclose wherein selecting the one or more transmission characteristics comprises switching from using a first transmission path comprising a first set of nodes to using a second transmission path comprising a second set of nodes that is different than the first set of nodes.  Debenedetti discloses selecting one or more transmission characteristics comprises switching from using a first transmission path comprising a first set of nodes to using a second transmission path comprising a second set of nodes that is different than the first set of nodes (para. [0034] packet… contains… time information.  para. [0038] target delivery time.  para. [0039] expected delivery time.   para. [0055] based on the comparison between TDT and ETA, each SR-DTE node… para. [0058] re-route the packet over a different segment.  selects a route or segment which has a lower (or least) delivery time.  para. [0060] new route to the destination.  new segment labels in the packet.  fig. 3, para. [0073]-[0074] packet 2 requires a faster lane to arrive on time.  node 40 B carries out a segment-recalculation, and transmits… to sue the faster route).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Debenedetti’s disclosure of switching from using a first path to a second path for benefits of optimizing a network for delivery of packets by selecting a path able to meet the packet’s requirements (para. [0011],[0075]).
Regarding claim 2, claims of Patent ‘953 do not teach wherein the one or more transmission properties includes a jitter value representing an amount of jitter experienced by the first data packet between the source node and the intermediate node.  Biskner teaches one or more transmission properties that includes a jitter value representing an amount of jitter experienced by the first data packet between the source node and the intermediate node (para. [0029] packet header modulation to transfer information such as… jitter.  modifications to allow the transfer of information.  para. [0040] jitter information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with Biskner’s disclosure of including jitter in the transmission properties for benefits of providing transfer of various types of statistic information to detect changes in topology (para. [0022],[0025]).
Regarding claim 4, claims of Patent ‘953 do not teach wherein the one or more transmission properties includes a delay experienced by the first data packet between the source node and the intermediate node.  Biskner teaches one or more transmission properties that includes a delay experienced by the first data packet between the source node and the intermediate node (Biskner: para. [0029] packet header modulation to transfer information such as loss, delay.  para. [0040] network device determines flow statistics information, latency, delay).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Biskner’s disclosure of including delay in the transmission properties for benefits of providing transfer of various types of statistic information to detect changes in topology (para. [0022],[0025]).
Claims 5-8 are unpatentable over claims 1, 3-4 of Patent ‘953.
Claims 9, 13-15 are unpatentable over claims 13, 15-16 of Patent ‘953.
Claims 16, 20, and 21 are unpatentable over claims 3, 4, and 22 of Patent ‘953.  Patent ‘953 does not comprise system claims corresponding claims 16, 20, and 21.  However, the subject matter is disclosed by claims 3, 4, and 22.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented system claims corresponding to the subject matter of claims 3, 4, and 22 of Patent ‘953 in order to have enabled application of the invention on computing devices.
Claims 10 and 17 comprise similar subject matter as claim 2.  Therefore, claims 10 and 17 are unpatentable over Biskner under a similar rationale as claim 2.
Claims 12 and 19 comprise similar subject matter as claim 4.  Therefore, claims 12 and 19 are unpatentable over Biskner under a similar rationale as claim 4.
Regarding claim 23, claims of Patent ‘953 do not teach the non-transitory computer readable medium of claim 1, wherein selecting one or more transmission characteristics for forwarding the first data packet toward the destination node comprises: estimating data transmission times along a plurality of data transmission paths between the intermediate node and the destination node; and based on at least the data packet history and the QoS requirement for transmission of the first data packet: modifying the transmission path for the first data packet between the intermediate node and the destination node from the first transmission path to the second transmission path.
Debenedetti teaches estimating data transmission times along a plurality of data transmission paths between the intermediate node and the destination node; and based on at least the data packet history and the QoS requirement for transmission of the first data packet: modifying the transmission path for the first data packet between the intermediate node and the destination node from the first transmission path to the second transmission path (para. [0048] each SR-DTE node… calculate an estimated time of arrival (ETA) of an incoming packet at its destination node.  fig. 3, para. [0073] packet 2 requires a faster lane to arrive on time.  para. [0074] determines packet “1” can be transmitted… with a corresponding delay (15 us).  faster route, eg. via Node C, node 5 and node 6 (total 12 us).  node 40 B carries out a segment-recalculation, and transmits… to use the faster route).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Debenedetti’s disclosure.  One of ordinary skill in the art would have been motivated to do so because for benefits of optimizing a network for delivery of packets by selecting a path able to meet the packet’s requirements (para. [0011],[0075]).

Claims 3, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 22 of U.S. Patent No. 11,296,953 (“Patent ‘953”) in view of Biskner, Debenedetti, and Hui, US Patent Publication No. 2014/0105211 (“Hui”).
Regarding claim 3, claims of Patent ‘953 do not teach wherein the one or more transmission properties includes a value representing a number of nodes traveled by the first data packet between the source node and the intermediate node.  Hui teaches one or more transmission properties includes a value representing a number of nodes traveled by the first data packet between the source node and the intermediate node (para. [0041] packet's source node/device may include an IP Hop-by-Hop Option. IP Hop-by-Hop Option may include a counter that tracks the number of hops that the packet has traversed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Hui’s disclosure of providing a value representing a number of nodes traveled by the first data packet between the source node and the intermediate node.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to include additional metric for analysis of the network.
Regarding claim 11, the claim is a method claim corresponding to claim 3 and comprising similar subject matter.  Therefore, claim 11 is unpatentable under a similar rationale as claim 3.
Regarding claim 18, the claim is a system claim corresponding to claim 3 and comprising similar subject matter.  Therefore, claim 18 is unpatentable under a similar rationale as claim 3.

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,296,953 (“Patent ‘953”) in view of Biskner, Debenedetti, and Luo et al. US Patent Publication No. 2018/0069831 (“Luo”).
Regarding claim 22, claims of Patent ‘953 do not teach does not teach the non-transitory computer readable medium of claim 1, wherein selecting the one or more transmission characteristics further comprises performing a piggybacking operation at least by: combining the first data packet with a second data packet to create a third data packet; and transmitting, by the intermediate node toward the destination node, the third data packet.  
Luo teaches performing a piggybacking operation at least by: combining a first data packet with a second data packet to create a third data packet; and transmitting, by an intermediate node toward a destination node, the third data packet (para. [0099] network acceleration module 713.  combine multiple user packets travelling between the same two sites (e.g., LAN segments) into a single coalesced packet and hence reduce the latency for those packets).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Luo’s disclosure.  One of ordinary skill in the art would have been motivated to do so for similar benefits of reducing latency of packets (para. [0099]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s specification does not support the feature, “performing a piggybacking operation at least by: combining the first data packet with a second data packet to create a third data packet.”
The specification, on paragraph [0077] states in part,
[0074]    Altering the transmission characteristics may also include combining two or more packets prior to transmitting the packets to the next node. The two or more packets may originate from a same source node or from different source nodes. For example, if the intermediate node determines that two data packets from two separate source nodes are destined for the same destination node, the intermediate node may combine the data packets.

[0076] Proactive techniques include duplication of data packets, piggybacking of one data packet onto another (or combining data packets), transmitting data packets along more than one data path towards a destination node, and forward error correction (FEC).

	The specification discloses that the node may combine the packets.  Paragraph [0076] discloses that piggybacking one packet onto another or combining data packets.  The specification does not disclose piggybacking by combining the data packets to create a third packet as claimed.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6, 9-10, 12, 14, 16-17, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Thubert et al. US Patent Publication No. 2019/0363976 (“Thubert”) in view of Biskner US Patent Publication No. 2008/0267185 (“Biskner”) and Debenedetti et al. US Patent Publication No. 2022/0006723 (“Debenedetti”).

Regarding claim 1, Thubert teaches a non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, cause performance of operations comprising: 
receiving, by an intermediate node between a source node and a destination node, a first data packet (para. [0147] any network device 200… received data packet); 
analyzing the first data packet to determine a Quality Of Service (QoS) requirement for transmission of the first data packet (para. [0147] prescribed latency, identifying a received data packet as requiring transmission as a prioritized data packet based on prescribed QoS rules); 
analyzing packet history data of the first data packet, the packet history data describing one or more transmission properties experienced by the first data packet in transmission from the source node to the intermediate node (para. [0147] packet… has already suffered a latency of 3 seconds over two hops.  para. [0147] traffic packet encountering a delay relative to a prescribed latency.  determining a packet requiring a 1 second-per-hop maximum latency has already suffered a latency of 3 seconds over two hops); 
based on at least the data packet history and the QoS requirement for transmission of the first data packet: selecting, by the intermediate node, one or more transmission characteristics for forwarding the first data packet toward the destination node (para. [0148] prioritized data packet in the allocated in-case-of-emergency timeslot); and 
transmitting, by the intermediate node toward the destination node, the first data packet in accordance with the one or more transmission characteristics (para. [0148] transmit the prioritized data packet in the allocated in-case-of-emergency timeslot).
Thubert discloses analyzing the packet history data but does not specifically teach the packet history data in a packet header.
Thubert does not teach wherein selecting the one or more transmission characteristics comprises switching from using a first transmission path comprising a first set of nodes to using a second transmission path comprising a second set of nodes that is different than the first set of nodes.
Biskner teaches providing packet history data in a packet header of a first data packet, the packet history data describing one or more transmission properties experienced by the first data packet in transmission from the source node to the intermediate node (para. [0029] packet header modulation to transfer information such as loss, delay, and jitter.  modifications to allow the transfer of information.  network device such as an edge network device 109 extracts and decodes the modulated stream.  para. [0040] network device determines flow statistics information, latency, delay, and jitter information.  para. [0041] header field associated with the packet in the flow is modified to include flow statistics information).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thubert with Biskner’s disclosure of providing packet history data in a packet header.  One of ordinary skill in the art would have been motivated to do so for benefits of providing transfer of various types of statistic information while avoiding insertion of new fields (para. [0022],[0025]).
Debenedetti teaches selecting one or more transmission characteristics comprises switching from using a first transmission path comprising a first set of nodes to using a second transmission path comprising a second set of nodes that is different than the first set of nodes (para. [0034] packet… contains… time information.  para. [0038] target delivery time.  para. [0039] expected delivery time.   para. [0055] based on the comparison between TDT and ETA, each SR-DTE node… para. [0058] re-route the packet over a different segment.  selects a route or segment which has a lower (or least) delivery time.  para. [0060] new route to the destination.  new segment labels in the packet.  para. [0065] receive the packet and verify its actual delay up to that point. fig. 3, para. [0073]-[0074] packet 2 requires a faster lane to arrive on time.  node 40 B carries out a segment-recalculation, and transmits… to use the faster route).   Debenedetti is similarly directed to an intermediate node modifying the transmission of packets based on QoS requirements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Debenedetti’s disclosure of switching from using a first path comprising a first set of nodes to a second path comprising a second set of nodes that is different than the first set of nodes.  One of ordinary skill in the art would have been motivated to do so for benefits of optimizing a network for delivery of packets by selecting a path able to meet the packet’s requirements (para. [0011],[0075]).

Regarding claim 9, Thubert teaches a method, comprising: 
receiving, by an intermediate node between a source node and a destination node, a first data packet (para. [0147] any network device 200… received data packet); 
analyzing the first data packet to determine a Quality Of Service (QoS) requirement for transmission of the first data packet (para. [0147] prescribed latency, identifying a received data packet as requiring transmission as a prioritized data packet based on prescribed QoS rules); 
analyzing packet history data of the first data packet, the packet history data describing one or more transmission properties experienced by the first data packet in transmission from the source node to the intermediate node (para. [0147] packet… has already suffered a latency of 3 seconds over two hops.  para. [0147] traffic packet encountering a delay relative to a prescribed latency.  determining a packet requiring a 1 second-per-hop maximum latency has already suffered a latency of 3 seconds over two hops); 
based on at least the data packet history and the QoS requirement for transmission of the first data packet: 
selecting, by the intermediate node, one or more transmission characteristics for forwarding the first data packet toward the destination node (para. [0148] prioritized data packet in the allocated in-case-of-emergency timeslot); and 
transmitting, by the intermediate node toward the destination node, the first data packet in accordance with the one or more transmission characteristics (para. [0148] transmit the prioritized data packet in the allocated in-case-of-emergency timeslot).
Thubert discloses analyzing the packet history data but does not specifically teach the packet history data in a packet header.
Thubert does not teach wherein selecting the one or more transmission characteristics comprises switching from using a first transmission path comprising a first set of nodes to using a second transmission path comprising a second set of nodes that is different than the first set of nodes.
Biskner teaches providing packet history data in a packet header of a first data packet, the packet history data describing one or more transmission properties experienced by the first data packet in transmission from the source node to the intermediate node (para. [0029] packet header modulation to transfer information such as loss, delay, and jitter.  modifications to allow the transfer of information.  network device such as an edge network device 109 extracts and decodes the modulated stream.  para. [0040] network device determines flow statistics information, latency, delay, and jitter information.  para. [0041] header field associated with the packet in the flow is modified to include flow statistics information).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thubert with Biskner’s disclosure of providing packet history data in a packet header.  One of ordinary skill in the art would have been motivated to do so for benefits of providing transfer of various types of statistic information to detect changes in topology while avoiding insertion of new fields (para. [0022],[0025]).
Debenedetti teaches selecting one or more transmission characteristics comprises switching from using a first transmission path comprising a first set of nodes to using a second transmission path comprising a second set of nodes that is different than the first set of nodes (para. [0034] packet… contains… time information.  para. [0038] target delivery time.  para. [0039] expected delivery time.   para. [0055] based on the comparison between TDT and ETA, each SR-DTE node… para. [0058] re-route the packet over a different segment.  selects a route or segment which has a lower (or least) delivery time.  para. [0060] new route to the destination.  new segment labels in the packet.  fig. 3, para. [0073]-[0074] packet 2 requires a faster lane to arrive on time.  node 40 B carries out a segment-recalculation, and transmits… to use the faster route).   Debenedetti is similarly directed to an intermediate node modifying the transmission of packets based on QoS requirements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Debenedetti’s disclosure of switching from using a first path comprising a first set of nodes to a second path comprising a second set of nodes that is different than the first set of nodes.  One of ordinary skill in the art would have been motivated to do so for benefits of optimizing a network for delivery of packets by selecting a path able to meet the packet’s requirements (para. [0011],[0075]).

Regarding claim 16, Thubert teaches a system, comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 
receiving, by an intermediate node between a source node and a destination node, a first data packet (para. [0147] any network device 200… received data packet); 
analyzing the first data packet to determine a Quality Of Service (QoS) requirement for transmission of the first data packet (para. [0147] prescribed latency, identifying a received data packet as requiring transmission as a prioritized data packet based on prescribed QoS rules); 
analyzing packet history data of the first data packet, the packet history data describing one or more transmission properties experienced by the first data packet in transmission from the source node to the intermediate node (para. [0147] packet… has already suffered a latency of 3 seconds over two hops.  para. [0147] traffic packet encountering a delay relative to a prescribed latency.  determining a packet requiring a 1 second-per-hop maximum latency has already suffered a latency of 3 seconds over two hops); 
based on at least the data packet history and the QoS requirement for transmission of the first data packet: 
selecting, by the intermediate node, one or more transmission characteristics for forwarding the first data packet toward the destination node (para. [0148] prioritized data packet in the allocated in-case-of-emergency timeslot); and 
transmitting, by the intermediate node toward the destination node, the first data packet in accordance with the one or more transmission characteristics (para. [0148] transmit the prioritized data packet in the allocated in-case-of-emergency timeslot).
Thubert discloses analyzing the packet history data but does not specifically teach the packet history data in a packet header.
Thubert does not teach wherein selecting the one or more transmission characteristics comprises switching from using a first transmission path comprising a first set of nodes to using a second transmission path comprising a second set of nodes that is different than the first set of nodes.
Biskner teaches providing packet history data in a packet header of a first data packet, the packet history data describing one or more transmission properties experienced by the first data packet in transmission from the source node to the intermediate node (para. [0029] packet header modulation to transfer information such as loss, delay, and jitter.  modifications to allow the transfer of information.  network device such as an edge network device 109 extracts and decodes the modulated stream.  para. [0040] network device determines flow statistics information, latency, delay, and jitter information.  para. [0041] header field associated with the packet in the flow is modified to include flow statistics information).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thubert with Biskner’s disclosure of providing packet history data in a packet header.  One of ordinary skill in the art would have been motivated to do so for benefits of providing transfer of various types of statistic information to detect changes in topology while avoiding insertion of new fields (para. [0022],[0025]).
Debenedetti teaches selecting one or more transmission characteristics comprises switching from using a first transmission path comprising a first set of nodes to using a second transmission path comprising a second set of nodes that is different than the first set of nodes (para. [0034] packet… contains… time information.  para. [0038] target delivery time.  para. [0039] expected delivery time.   para. [0055] based on the comparison between TDT and ETA, each SR-DTE node… para. [0058] re-route the packet over a different segment.  selects a route or segment which has a lower (or least) delivery time.  para. [0060] new route to the destination.  new segment labels in the packet.  fig. 3, para. [0073]-[0074] packet 2 requires a faster lane to arrive on time.  node 40 B carries out a segment-recalculation, and transmits… to sue the faster route).   Debenedetti is similarly directed to an intermediate node modifying the transmission of packets based on QoS requirements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Debenedetti’s disclosure of switching from using a first path comprising a first set of nodes to a second path comprising a second set of nodes that is different than the first set of nodes.  One of ordinary skill in the art would have been motivated to do so for benefits of optimizing a network for delivery of packets by selecting a path able to meet the packet’s requirements (para. [0011],[0075]).

Regarding claim 2, Thubert in view of Biskner and Debenedetti teach the non-transitory computer readable medium of claim 1, wherein the one or more transmission properties includes a jitter value representing an amount of jitter experienced by the first data packet between the source node and the intermediate node (Biskner: para. [0029] packet header modulation to transfer information such as… jitter.  modifications to allow the transfer of information.  network device such as an edge network device 109 extracts and decodes the modulated stream.  para. [0040] network device determines flow statistics information, latency, delay, and jitter information).

Regarding claim 4, Thubert in view of Biskner and Debenedetti teach the non-transitory computer readable medium of claim 1, wherein the one or more transmission properties includes a delay experienced by the first data packet between the source node and the intermediate node (Thubert: para. [0147] packet… has already suffered a latency of 3 seconds over two hops.  Biskner: para. [0029] packet header modulation to transfer information such as loss, delay.  modifications to allow the transfer of information.  network device such as an edge network device 109 extracts and decodes the modulated stream.  para. [0040] network device determines flow statistics information, latency, delay).

Regarding claim 6, Thubert in view of Biskner and Debenedetti teach the non-transitory computer readable medium of claim 1, wherein selecting the one or more transmission characteristics comprises selecting at least one of: a transmission path or a priority for transmitting the first data packet (Thubert: para. [0148] transmit the prioritized data packet in the allocated in-case-of emergency timeslot).

Regarding claim 10, Thubert in view of Biskner and Debenedetti teach the method of claim 9, wherein the one or more transmission properties includes a jitter value representing an amount of jitter experienced by the first data packet between the source node and the intermediate node (Biskner: para. [0029] packet header modulation to transfer information such as… jitter.  modifications to allow the transfer of information.  network device such as an edge network device 109 extracts and decodes the modulated stream.  para. [0040] network device determines flow statistics information, latency, delay, and jitter information).

Regarding claim 12, Thubert in view of Biskner and Debenedetti teach the method of claim 9, wherein the one or more transmission properties includes a delay experienced by the first data packet between the source node and the intermediate node (Thubert: para. [0147] packet… has already suffered a latency of 3 seconds over two hops.  Biskner: para. [0029] packet header modulation to transfer information such as loss, delay.  modifications to allow the transfer of information.  network device such as an edge network device 109 extracts and decodes the modulated stream.  para. [0040] network device determines flow statistics information, latency, delay).

Regarding claim 14, Thubert in view of Biskner and Debenedetti teach the method of claim 9, wherein selecting the one or more transmission characteristics comprises selecting at least one of: a transmission path or a priority for transmitting the first data packet (Thubert: para. [0148] transmit the prioritized data packet in the allocated in-case-of emergency timeslot).

Regarding claim 17, Thubert in view of Biskner and Debenedetti teach the system of claim 16, wherein the one or more transmission properties includes a jitter value representing an amount of jitter experienced by the first data packet between the source node and the intermediate node (Biskner: para. [0029] packet header modulation to transfer information such as… jitter.  modifications to allow the transfer of information.  network device such as an edge network device 109 extracts and decodes the modulated stream.  para. [0040] network device determines flow statistics information, latency, delay, and jitter information).

Regarding claim 19, Thubert in view of Biskner and Debenedetti teach the system of claim 16, wherein the one or more transmission properties includes a delay experienced by the first data packet between the source node and the intermediate node (Thubert: para. [0147] packet… has already suffered a latency of 3 seconds over two hops.  Biskner: para. [0029] packet header modulation to transfer information such as loss, delay.  modifications to allow the transfer of information.  network device such as an edge network device 109 extracts and decodes the modulated stream.  para. [0040] network device determines flow statistics information, latency, delay).

Regarding claim 21, Thubert in view of Biskner and Debenedetti teach the system of claim 16, wherein selecting the one or more transmission characteristics comprises selecting at least one of: a transmission path or a priority for transmitting the first data packet (Thubert: para. [0148] transmit the prioritized data packet in the allocated in-case-of emergency timeslot).

Regarding claim 23, Thubert does not teach the non-transitory computer readable medium of claim 1, wherein selecting one or more transmission characteristics for forwarding the first data packet toward the destination node comprises: estimating data transmission times along a plurality of data transmission paths between the intermediate node and the destination node; and based on at least the data packet history and the QoS requirement for transmission of the first data packet: modifying the transmission path for the first data packet between the intermediate node and the destination node from the first transmission path to the second transmission path.
Debenedetti teaches estimating data transmission times along a plurality of data transmission paths between the intermediate node and the destination node; and based on at least the data packet history and the QoS requirement for transmission of the first data packet: modifying the transmission path for the first data packet between the intermediate node and the destination node from the first transmission path to the second transmission path (para. [0048] each SR-DTE node… calculate an estimated time of arrival (ETA) of an incoming packet at its destination node.  fig. 3, para. [0073] packet 2 requires a faster lane to arrive on time.  para. [0074] determines packet “1” can be transmitted… with a corresponding delay (15 us).  faster route, eg. via Node C, node 5 and node 6 (total 12 us).  node 40 B carries out a segment-recalculation, and transmits… to use the faster route).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Debenedetti’s disclosure.  One of ordinary skill in the art would have been motivated to do so because for benefits of optimizing a network for delivery of packets by selecting a path able to meet the packet’s requirements (para. [0011],[0075]).

Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thubert in view of Biskner, Debenedetti, and Hui, US Patent Publication No. 2014/0105211 (“Hui”).

Regarding claim 3, Thubert does not teach the non-transitory computer readable medium of claim 1, wherein the one or more transmission properties includes a value representing a number of nodes traveled by the first data packet between the source node and the intermediate node. 
Hui teaches one or more transmission properties includes a value representing a number of nodes traveled by the first data packet between the source node and the intermediate node (para. [0041] packet's source node/device may include an IP Hop-by-Hop Option. IP Hop-by-Hop Option may include a counter that tracks the number of hops that the packet has traversed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thubert and Biskner with Hui’s disclosure of providing a value representing a number of nodes traveled by the first data packet between the source node and the intermediate node.  One of ordinary skill in the art would have been motivated to do so because Biskner describes the values can include various metrics including a number of hops.  It would have been beneficial to include additional value representing the number of nodes traveled for analysis of the network.

Regarding claim 11, the claim is a method claim corresponding to claim 3 and comprising similar subject matter.  Therefore, claim 11 is rejected under a similar rationale as claim 3.

Regarding claim 18, the claim is a system claim corresponding to claim 3 and comprising similar subject matter.  Therefore, claim 18 is rejected under a similar rationale as claim 3.

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thubert in view of Biskner, Debenedetti, and Mani et al. US Patent Publication No. 2016/0127215 (“Mani”).

Regarding claim 5, Thubert does not teach the non-transitory computer readable medium of claim 1, wherein selecting the one or more transmission characteristics comprises selecting a level of redundancy for transmitting the first data packet.
Mani teaches selecting the one or more transmission characteristics comprises selecting a level of redundancy for transmitting the first data packet (para. [0133] adapting transmission parameters (such as the transmission bitrate and the amount of redundancy) can be selected).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thubert and Biskner with Mani’s disclosure of selecting the one or more transmission characteristics comprises selecting a level of redundancy for transmitting the first data packet.  One of ordinary skill in the art would have been motivated to do so for benefits of adapting transmission parameters to optimize the transmission stream for the changed network (para. [0133]).

Regarding claim 13, the claim is a method claim corresponding to claim 5 and comprising similar subject matter.  Therefore, claim 13 is rejected under a similar rationale as claim 5.

Regarding claim 20, the claim is a system claim corresponding to claim 5 and comprising similar subject matter.  Therefore, claim 20 is rejected under a similar rationale as claim 5.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thubert in view of Biskner, Debenedetti, and Kakadia et al. US Patent Publication No. 2012/0236713 (“Kakadia”).

Regarding claim 7, Thubert does not teach the non-transitory computer readable medium of claim 1, wherein the operations further comprise: determining, by the intermediate node, a current estimated transmission time for packets being transmitted from the source node to the intermediate node, wherein the intermediate node selects the one or more transmission characteristics based on the current estimated transmission time for packets being transmitted from the source node to the intermediate node.
Kakadia teaches determining, by the intermediate node (para. [0026] latency information system 150.... may be combined with... another device in network 100. see fig. 1 with devices eNB 122, SGW 134, PGW 136 between UE 110 and server 170), a current estimated transmission time for packets being transmitted from the source node to the intermediate node (para. [0047],[0048] packet monitoring data… for each packet or a sample set of packets. para. [0052] receive packet monitoring data, determine end-to-end and/or network segment latencies. para. [0059] QoS tuner... determine end-to-end flow latencies and/or network segment latencies), wherein the intermediate node selects the one or more transmission characteristics based on the current estimated transmission time for packets being transmitted from the source node to the intermediate node (para. [0054] adjust QoS settings for the particular flow. increase QoS priorities for the particular flow. para. [0062] alter QCI markings. para. [0063] modify bandwidth allocation, drop lower priority traffic).  Thubert and Kakadia are in a similar field of endeavor of prioritizing transmission of packets based on latency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thubert with Kakadia’s disclosure.  One of ordinary skill in the art would have been motivated to do so because Kakadia would have provided benefits and capability for continual monitoring of flows to determine latency based on packets of flows and adjust priorities of packets to meet QoS requirements (para. [0010],[0025]).

Regarding claim 15, the claim is a method claim corresponding to claim 7 and comprising similar subject matter.  Therefore, claim 15 is rejected under a similar rationale as claim 7.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Thubert in view of Biskner, Debenedetti, and Luo et al. US Patent Publication No. 2018/0069831 (“Luo”).

Regarding claim 22, Thubert does not teach the non-transitory computer readable medium of claim 1, wherein selecting the one or more transmission characteristics further comprises performing a piggybacking operation at least by: combining the first data packet with a second data packet to create a third data packet; and transmitting, by the intermediate node toward the destination node, the third data packet.
Luo teaches performing a piggybacking operation at least by: combining the first data packet with a second data packet to create a third data packet; and transmitting, by the intermediate node toward the destination node, the third data packet (para. [0099] network acceleration module 713.  combine multiple user packets travelling between the same two sites (e.g., LAN segments) into a single coalesced packet and hence reduce the latency for those packets).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thubert with Luo’s disclosure such that the node of Thubert is configured to combine the first data packet with a second data packet to create a third data packet; and transmitting, by the intermediate node toward the destination node, the third data packet.  One of ordinary skill in the art would have been motivated to do so for similar benefits of reducing latency of packets (para. [0099]).

Allowable Subject Matter
Claim 8 would be allowable if the double patenting rejection is overcome by the filing of a terminal disclaimer and rewritten to include all of the limitations of the base claim and any intervening claims.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Ignatchenko US Patent Publication No. 2018/0234341 (fig. 1D, para. [0253] latency-oriented proxies 121, intermediate proxies 122, simple proxies 124, and/or server 180) may combine several incoming packets (including packets belonging to different latency-critical sessions) into one single packet.  “packet consolidation” may help to reduce the traffic)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445